In a summary proceeding to recover possession of real property, order of the County Court, Putnam County, dismissing the plaintiff’s petition, unanimously affirmed, without costs. It has been correctly held that a single viola- • tion of law of the nature alleged herein is insufficient to constitute a use or occupancy, of premises for illegal trade or other illegal business. While the petition alleges that there was a violation “ on numerous occasions ”, only one violation appears as a fact; and if it is intended to allege that several violations took place, such facts should‘be stated more clearly in the petition if a new proceeding be instituted. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.